     Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


                ORDER SETTING PRETRIAL CONFERENCES

      The following cases in the Southern Division of this District are set for
TRIAL and will be heard during a three week civil calendar BEGINNING
MONDAY, FEBRUARY 4, 2019, THROUGH FRIDAY, FEBRUARY 22, 2019, at
the United States Courthouse, Courtroom 706, 2012 15th Street, Gulfport,
Mississippi, United States District Judge Halil S. Ozerden, presiding. THERE
WILL BE NO CALL OF THE CALENDAR ON THE FIRST DAY OF TRIAL.

      Only those scheduling conflicts listed in the Case Management Order will be
honored during this trial calendar.

      PRETRIAL CONFERENCES are ordered in the following cases on
Wednesday, January 23, 2019 through Thursday, January 24, 2019, as per
the attached schedule, before United States District Judge Halil S. Ozerden, at
Suite 714, United States Courthouse, 2012 15th Street, Gulfport, Mississippi.

     All counsel who will participate in the trial must attend the Pretrial
Conference, unless excused by the Court.

I.    PRETRIAL CONFERENCE

       If settlement is to be discussed in jury cases, counsel are instructed to confer
with their clients in advance of the Pretrial Conference and to have their clients,
corporate representatives and/or adjusters present or available by telephone at the
appointed time. In cases where settlement discussions are contemplated, a
confidential memorandum (3 page maximum) setting forth a brief explanation of
the case and a candid appraisal of the respective positions, including possible
settlement figures, should be forwarded to the Court either via e-mail or by mail at
2012 15th Street, Suite 714, Gulfport, MS 39501, to be received no later than three
(3) business days prior to the Pretrial Conference. This document is not to be
exchanged and will be viewed only by the Court. The memorandum will not
become a part of the Court file and will be destroyed upon the exhaustion of
settlement negotiations.

      Do not submit settlement memoranda in non-jury cases.

      In preparing for the Pretrial Conference, please refer to Local Rule 16(j)
governing Pretrial Orders and the official form for all pretrial orders.
EXCEPTIONS to this rule are (1) the requirement of the Magistrate Judge’s
       Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 2 of 8



signature appearing on the Pretrial Order is waived and (2) the completed
Pretrial Order (original) shall be submitted to Judge Ozerden at the
Pretrial Conference.

II.     JURY INSTRUCTIONS

      Requests for instructions shall be submitted not later than fourteen (14)
calendar days prior to the date for which trial is set. Proposed substantive jury
instructions are to be submitted to the Court via e-mail at
ozerden_chambers@mssd.uscourts.gov in either Word Perfect format or accessible
Word format. Counsel must confer regarding substantive jury instructions
prior to the Pretrial Conference and should submit as many jointly agreed
upon proposed substantive instructions as possible.

III.    NON-JURY CASES

       Proposed Findings of Fact and Conclusions of Law must be submitted to the
Court via e-mail at ozerden_chambers@mssd.uscourts.gov in either Word Perfect
format or accessible Word format fourteen (14) calendar days prior to the trial and
copies exchanged between counsel.

IV.     DEPOSITIONS

       In all cases, depositions to be introduced at trial, other than for rebuttal or
impeachment purposes, shall be abridged and submitted to Judge Ozerden at the
Pretrial Conference in the Pretrial Order, in accordance with Rule 16(j)(5)(A), (B)
and (C). In the Pretrial Order, the offering party must designate by line and page
the portions of each deposition it plans to offer or indicate that it is offering the
entire deposition. The opposing party or parties must designate by line and page
in the Pretrial Order any additional portions of the deposition to be offered and
must identify distinctly any portions of the deposition previously designated by any
other party to which objection is made. Finally, the offering party must thereafter
identify distinctly in the Pretrial Order any portions of the deposition previously
designated by any other party to which objection is made. Objections not noted
in the Pretrial Order are waived.

       The offering party must supply the Court with one color-coded, hard copy of
the deposition transcript at least 14 calendar days prior to the date for which trial
is set. The color-coding must clearly indicate each party’s designations and
objections. In the event that the deposition will be offered via video, written
transcripts of those portions to which there are objections will be considered by the
Court. Video depositions shall be edited prior to trial as stated in Rule 16(j)(5)(D).


                                           2
      Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 3 of 8



V.     IN LIMINE MOTIONS

       Please note Local Rule 7(b)(2)(E) stating all in limine motions shall be filed
fourteen (14) calendar days prior to the Pretrial Conference. Responses shall be
filed seven (7) calendar days prior to the Pretrial Conference. Absent good cause,
untimely motions in limine will be summarily denied.

VI.    EXHIBITS AND WITNESS LISTS

       A.    WITNESS LISTS

       An original of the list of proposed witnesses should be e-mailed to the
courtroom deputy clerk at ozerden_chambers@mssd.uscourts.gov no later than two
(2) business days before trial, with a copy to opposing counsel.

       B.    EXHIBIT LISTS

      COPIES OF EXHIBIT LISTS – Provide the courtroom deputy clerk with an
e-mailed copy of the exhibit list (in either Word Perfect format or accessible Word
format) at ozerden_chambers@mssd.uscourts.gov no later than two (2) business
days before trial, with a copy to opposing counsel. The courtroom deputy clerk will
use the original of your exhibit list AFTER the trial to make a record of the
documents.

       EXHIBITS AND COPIES OF EXHIBITS – Parties preparing the exhibits
for a regular civil trial must make an appointment with the courtroom deputy clerk
to meet no later than two (2) business days before trial is scheduled to begin, to
jointly go over the exhibits and lists, prior to any copies being made. If any
corrections are necessary, parties will be responsible for making the appropriate
corrections before resubmitting exhibits. When approved, the courtroom deputy
clerk will be provided the originals and two copies of the exhibits.

      Parties preparing the exhibits for a prisoner complaint trial will bring the
exhibit list and the exhibits to the pretrial conference and leave them with the
courtroom deputy clerk at that time.

      At the Pretrial Conference, the parties must coordinate with the
courtroom deputy clerk to schedule an exhibit conference to review the
exhibits prior to trial. The exhibit conference shall occur no later than
two (2) business days before trial.




                                          3
     Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 4 of 8




      FORMAT – Attorneys must have the exhibit list in the format of the one
attached (Word Perfect or accessible Word format). This is an example of how it
should look when e-mailed to the courtroom deputy clerk prior to trial.

       MARKING EXHIBITS – Pre-mark the front of the exhibits with a colored
exhibit sticker in the bottom center of the exhibit. If doing so would cover
important information on the exhibit, place the sticker in another location. This
helps to identify the exhibits quickly during trial.

       NUMBERING EXHIBITS – Label stickers P-1, P-2, etc. for plaintiff and
D-1, D-2, etc. for defendant, or use additional distinguishing letters if there are
multiple plaintiffs or defendants. For example, in a case of multiple plaintiffs
Moran, Watkins, Bates and Baldwin who have separate exhibits, the distinguishing
letters would be PM-1 for Moran, PW-1 for Watkins, PBt-1 for Bates and PBl-1 for
Baldwin. If these same people were defendants, their numbers would be DM-1,
DW-1, DBt-1, and DBl-1, respectively. If they do NOT have separate exhibits,
simply use P-1 and D-1.

       Joint exhibits will be numbered J-1, J-2, etc., and a SEPARATE Joint Exhibit
List must be provided to the courtroom deputy clerk, along with the standard
copies.

       If you have a composite exhibit, for example P-1a through P-1c, list each one
on a separate line on your exhibit list, so that the courtroom deputy clerk can mark
each as it is admitted as evidence or for identification. To list only P-1 for a
composite (P-1a through P-1c) means that some of the exhibits are being left out.
Remember that during trial, each exhibit must be accounted for. For the
courtroom deputy clerk to have to write in P-1a, P-1b, etc. under your listing of P-1,
is wasting valuable court time and risking accuracy.

      The Court prefers that copies of exhibits submitted to the Court be placed in
a notebook. If exhibits are not in a notebook, staple or otherwise permanently affix
each exhibit which has multiple pages. Whether in or out of a notebook, number
each page in the bottom right corner for ease in referencing the page during trial.

        ACCOUNTING FOR EXHIBITS – The courtroom deputy clerk must
account for all numbers, whether used or not. If the plaintiff’s list shows P-1, P-2,
P-3, but the plaintiff decides not to use P-3 after all, the exhibit list must show P-3
as WITHDRAWN or NOT OFFERED. If, using the same example of numbers, the
plaintiff discovers the defendant has the same document as P-1 listed on his exhibit
list as D-5, then the courtroom deputy clerk must put one or the other as admitted
under the other number. An example of this is P-1 shows as admitted into

                                           4
       Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 5 of 8



evidence, but D-5 (same as P-1) would have the entry ADMITTED AS P-1. Please
do not duplicate exhibits, and it will not be an issue.

        Please read this carefully and comply, so that valuable court time
        will not be lost.

      If you have any questions, please call the Courtroom Deputy Clerk at (228)
679-1070.

VII.    CONFLICTS

       Again, counsel are reminded that only scheduling conflicts listed in the Case
Management Order will be honored during this trial calendar. Any subsequent
conflicts not so listed will be considered when scheduling the exact dates of trial,
but not necessarily honored.

       Should a party or the attorney for said party fail to appear or to follow the
directions set out herein, an ex parte hearing may be held and a judgment of
dismissal or default or other appropriate judgment entered or sanctions imposed.

VIII. ADVISORY FOR LIMITING PERSONAL INFORMATION IN
      TRANSCRIPTS

       The judiciary’s privacy policy restricts the publication of certain personal
data in documents filed with the court. The policy requires limiting Social Security
and financial account numbers to the last four digits, using only initials for the
names of minor children, and limiting dates of birth to the year. [For criminal
cases, also limit home addresses to city and state.] However, if such information is
elicited during testimony or other court proceedings, it will become available to the
public when the official transcript is filed at the courthouse unless, and until, it is
redacted. The better practice is for trial lawyers to avoid introducing this
information into the record in trial. Please take this restriction into account when
questioning witnesses or making other statements in court. If a restricted item is
mentioned in court, the attorney may ask to have it stricken from the record or
partially redacted to conform to the privacy policy, or the court may elect to do so on
its own motion.




                                           5
    Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 6 of 8



As part of the Fifth Circuit’s Implementation of the Electronic Record
on appeal, the Court will now scan and docket exhibits admitted into
evidence at trial and during other evidentiary hearings in civil and
criminal cases in which a notice of appeal has been filed. The said
exhibits will be available to the public and it is the responsibility of the
parties to redact according to the E-Government Act of 2002 when
presenting exhibits.

      SO ORDERED, this the 14th day of December, 2018.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                       6
    Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 7 of 8



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION


PLAINTIFF(S)

VERSUS                                                 CIVIL ACTION NO. *


DEFENDANT(S)


                          PLAINTIFF'S EXHIBIT LIST
                      (or DEFENDANT'S EXHIBIT LIST)

Number       Description             Sponsor          Identification   Evidence
P-1 or D-1   Briefly describe each   Leave Sponsor,
             exhibit                 Identification
                                     and Evidence
                                     Columns
                                     blank, to be
                                     completed by
                                     court when
                                     exhibits
                                     entered
P-2 or D-2




                 THIS INSTRUMENT IS AN EXAMPLE ONLY.
                  DO NOT USE FOR YOUR EXHIBIT LIST.




                                      7
    Case 1:15-cv-00382-HSO-JCG Document 308 Filed 12/14/18 Page 8 of 8



                    PRETRIAL CONFERENCES
             BEFORE JUDGE HALIL SULEYMAN OZERDEN

      Civil Action No. Style                                Jury         Time
                                                            Status

*****************************************************************************
                        Wednesday, January 23, 2019
*****************************************************************************

S     1:17cv118   Rogers v. Medline Indus., Inc.            J        9:30 a.m.

E    1:17cv142    Hopper v. Hilton Hills Corporation        J        10:30 a.m.

E    1:17cv221    Harbor Community Bank v.
                  First American Title Company              J        1:30 p.m.

B     1:17cv295   Estate of Guidry v. Lowe’s                J        3:00 p.m.

*****************************************************************************
                         Thursday, January 24, 2019
*****************************************************************************

E     1:17cv231   Woulard v. Greenwood Motor Lines,
                  Inc. et al.                               J        9:30 a.m.

E    1:15cv382    Handshoe v. Perret et al.                 NJ       10:30 a.m.




                                        8
